Exhibit 10.1

 

EXECUTION COPY

 

ESCROW AGREEMENT

 

This Escrow Agreement (this “Agreement”) dated October 7, 2016 by and among Snap
Interactive, Inc., a Delaware corporation (“Parent”), Jason Katz, as
representative (the “Company Representative”) for the former shareholders of
A.V.M. Software, Inc., a New York corporation (“Company”), listed on Schedule A
hereto and Corporate Stock Transfer, Inc., as escrow agent (in such capacity,
the “Escrow Agent”).

 

RECITALS:

 

A. Parent, SAVM Acquisition Corporation, a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), Company and Company Representative are
parties to an Agreement and Plan of Merger dated as of September 13, 2016 (the
“Merger Agreement”) pursuant to which Merger Sub has merged with Company, with
Company being the surviving entity of such merger. Pursuant to the Merger
Agreement, Parent is to be indemnified in certain respects. The parties desire
to establish an escrow fund as collateral security for the indemnification
obligations of the Company Indemnitees under Article 9 of the Merger Agreement.
The Company Representative has been designated pursuant to the Merger Agreement
to represent all of the Company Indemnitees, and to act on their behalf for
purposes of such indemnification obligations and this Agreement. Capitalized
terms used herein that are not otherwise defined herein shall have the meanings
ascribed to them in the Merger Agreement.

 

B. Pursuant to the Merger Agreement, the parties to the Merger Agreement have
agreed that 18,000,000 shares of the common stock of Parent (the “Parent Common
Stock”) to be issued to the Company Indemnitees pursuant to the Merger Agreement
will be deposited in escrow in accordance with the terms of this Agreement to
secure the Company Indemnitees’ indemnification obligations under Article IX of
the Merger Agreement (such shares, which shall be subject to adjustment for
stock splits, reverse stock splits and stock dividends, are referred to as the
“Escrow Shares”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
contained herein and in the Merger Agreement, it is hereby agreed as follows:

 

1. Deposit in Escrow.

 

(a) Concurrently with the execution hereof, Parent has instructed its transfer
agent (the “Transfer Agent”) to deliver to the Escrow Agent, to be held in
escrow pursuant to the terms of this Agreement, stock certificates representing
the Escrow Shares issued in the name of “Corporate Stock Transfer, Inc. as
Escrow Agent under agreement dated October 7, 2016”, to be held and administered
as provided herein for the benefit of the Company Indemnitees as specified in
Schedule A attached hereto. The Escrow Shares so delivered by the Transfer Agent
to the Escrow Agent shall be held by the Escrow Agent in a segregated trust
account (the “Escrow Account”) under the control of the Escrow Agent.

 





 

 

(b) The Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard
and disburse the assets on deposit in the Escrow Account pursuant to the terms
and conditions hereof. The Escrow Agent shall hold the Escrow Account as a trust
account in accordance with the terms of this Agreement. The Escrow Agent’s
duties hereunder shall terminate upon its distribution of the entire Escrow
Account in accordance with this Agreement.

 

(c) Except as herein provided, the Company Indemnitees shall retain all of their
rights as stockholders of Parent with respect to the Escrow Shares during the
period the Escrow Shares are held by the Escrow Agent (the “Escrow Period”);
provided, however, that with respect to the Escrow Shares held in the Escrow
Account, the right to vote such Escrow Shares shall be exercised solely by the
Company Representative in his discretion.

 

(d) During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares (“Cash Dividends”) and all dividends payable in stock or other
non-cash property, including shares issued upon a stock split (“Non-Cash
Dividends”), shall each be delivered to the Escrow Agent to hold in the Escrow
Account in accordance with the terms hereof. As used herein, the term “Escrow
Account” shall be deemed to include the Cash Dividends and Non-Cash Dividends
distributed thereon, if any.

 

(e) During the Escrow Period, no sale, transfer or other disposition may be made
of any or all of the Escrow Shares in the Escrow Account. During the Escrow
Period, no Company Indemnitee shall pledge or grant a security interest in such
Company Indemnitee’s shares of Parent Common Stock included in the Escrow
Account or grant a security interest in such Company Indemnitee’s rights under
this Agreement.

 

2. Distribution of the Escrow Shares.

 

(a) Parent, acting through at least two (2) members of the Committee, may make a
claim for indemnification pursuant to the Merger Agreement (“Indemnification
Claim”) against the Escrow Account by giving notice in the form attached hereto
as Exhibit A (a “Notice”) to the Company Representative (with a copy to the
Escrow Agent) specifying (i) the covenant, representation, warranty, agreement,
undertaking or obligation contained in the Merger Agreement which it asserts has
been breached or otherwise entitles Parent to indemnification, (ii) in
reasonable detail, the nature and dollar amount of any Indemnification Claim,
(iii) whether the Indemnification Claim results from a Third Party Claim against
Parent or Company and (iv) the number of Escrow Shares to be delivered to Parent
in respect of such Indemnification Claim.

 

(b) If the Company Representative gives a notice in the form attached hereto as
Exhibit B to the Escrow Agent in accordance with Section 9.2 of the Merger
Agreement (with a copy to the Committee) (a “Counter Notice”), within 30 days
following the date of receipt (as specified in the Committee’s certification) by
the Company Representative of a copy of the Notice, disputing that all or a
portion of the Indemnification Claim is indemnifiable under the Merger
Agreement, the Committee and the Company Representative shall attempt to resolve
such dispute by voluntary settlement as provided in Section 2(c) below and in
accordance with Section 9.2 of the Merger Agreement. If no Counter Notice with
respect to an Indemnification Claim is received by the Escrow Agent from the
Company Representative within such 30-day period, the Indemnification Claim
shall be deemed to be an Established Claim (as hereinafter defined) for purposes
of this Agreement.

 



- 2 -

 

 

(c) If the Company Representative delivers a Counter Notice to the Escrow Agent
(with a copy to the Committee) in accordance with Section 9.2 of the Merger
Agreement, the Committee and the Company Representative shall, during the period
of 30 days following the delivery of such Counter Notice or such greater period
of time as the parties may agree to in writing (with a copy to the Escrow
Agent), attempt to resolve the dispute with respect to which the Counter Notice
was given through good faith negotiations in accordance with Section 9.2(d)(i)
of the Merger Agreement. If the Committee and the Company Representative reach a
settlement with respect to any such dispute, they shall jointly deliver written
notice of such settlement to the Escrow Agent specifying the terms thereof.

 

(d) If the Committee and the Representative cannot resolve a dispute through
good faith negotiations prior to expiration of the 30-day period referred to in
Section 2(c) above (or such longer period as the parties may have agreed to in
writing), then such dispute shall be subject to resolution in accordance with
Sections 9.2(d)(ii) and (iii) of the Merger Agreement.

 

(e) As used in this Agreement, “Established Claim” means any (i) Indemnification
Claim deemed established pursuant to the last sentence of Section 2(b) above,
(ii) Indemnification Claim resolved in favor of Parent by settlement pursuant to
Section 2(c) above, resulting in an award to Parent, (iii) Indemnification Claim
established pursuant to Section 2(d) above, resulting in an award to Parent,
(iv) Third Party Claim that has been sustained by a final determination (after
exhaustion of any appeals) of a court of competent jurisdiction, or (v) Third
Party Claim that the Committee and the Company Representative have jointly
notified the Escrow Agent has been settled in accordance with the provisions of
the Merger Agreement or otherwise.

 

(f) Promptly after an Indemnification Claim becomes an Established Claim, the
Committee (acting by at least two (2) members thereof) and the Company
Representative shall jointly deliver a notice to the Escrow Agent in the form
attached hereto as Exhibit C (a “Joint Notice”) directing the Escrow Agent to
transfer and deliver to Parent (or its designee as specified in the Notice), and
the Escrow Agent promptly shall transfer and deliver to Parent (or its designee
as specified in the Notice), the number of Escrow Shares (or other assets in the
Escrow Account as the Joint Notice shall specify) (or, if at such time there
remains in the Escrow Account less than the full number of Escrow Shares or
other assets specified in the Joint Notice, the assets remaining in the Escrow
Account).

 



- 3 -

 

 

(g) Payment of an Established Claim shall be made only from the Escrow Account.
However, in no event shall the Escrow Agent be required to calculate or make a
determination of the number of Escrow Shares or other assets to be delivered to
Parent in satisfaction of any Established Claim; rather, such calculation and
determination shall be included in and made part of a Notice or Joint Notice
delivered to the Escrow Agent. The Escrow Agent shall transfer to Parent (or its
designee as specified in the Joint Notice) out of the Escrow Account that number
of Escrow Shares or other assets necessary to satisfy each Established Claim, as
set out in the applicable Notice or Joint Notice. Any dispute between the
Committee and the Company Representative concerning the calculation of the
number of Escrow Shares or other assets necessary to satisfy any Established
Claim, or any other dispute regarding a Joint Notice, shall be resolved between
the Committee and the Company Representative in accordance with Section 9.2(d)
of the Merger Agreement, and shall not involve the Escrow Agent. Each transfer
of Escrow Shares in satisfaction of an Established Claim shall be made by the
Escrow Agent delivering, or causing the delivery, to Parent (or its designee as
specified in the Joint Notice) certificates registered in the name of Parent (or
such other name as shall be specified in the Joint Notice) evidencing the
aggregate number of shares specified in the applicable Notice or Joint Notice.
The parties hereto (other than the Escrow Agent) agree that the foregoing right
to make payments of Established Claims in shares of Parent Common Stock may be
made notwithstanding any other agreements restricting or limiting the ability of
any Company Indemnitee to sell any shares of Parent stock or otherwise. The
Committee and the Company Representative shall be required to exercise utmost
good faith in all matters relating to the preparation and delivery of each
Notice or Joint Notice.

 

3. Escrow Termination Date.

 

(a) Not less than five Business Days prior to the occurrence of the Escrow
Termination Date, Parent shall deliver written notice to the Escrow Agent of the
date of the Escrow Termination Date.

 

(b) On the first Business Day after the Escrow Termination Date, upon receipt of
a Joint Notice, the Escrow Agent shall distribute and deliver to the Transfer
Agent (a) certificates representing the original number of Escrow Shares in the
Escrow Account and other assets in the Escrow Account (b) less the sum of (i)
the number of Escrow Shares and value of other assets applied in satisfaction of
Indemnification Claims made prior to that date and (ii) the number of Escrow
Shares and value of other assets in the Pending Claims Reserve (in each case,
subject to adjustment for stock splits, reverse stock splits and stock
dividends), and it shall be the responsibility of the Company Representative and
the Transfer Agent to issue and distribute such shares to the Company
Indemnitees. If, at such time, there are any Indemnification Claims with respect
to which Notices have been received but which have not been resolved pursuant to
Section 2 hereof or in respect of which the Escrow Agent has not been notified
of, and received a copy of, a final determination (after exhaustion of any
appeals) by a court of competent jurisdiction, as the case may be (in either
case, “Pending Claims”), and which, if resolved or finally determined in favor
of Parent, would result in a payment to Parent, the Escrow Agent shall retain in
the Pending Claims Reserve that number of Escrow Shares having a value
(determined pursuant to Section 9.2(b) of the Merger Agreement) equal to the
dollar amount for which indemnification is sought in such Indemnification Claim.
The Joint Notice will include the value to be used in calculating the Pending
Claims Reserve and the number of Escrow Shares to be retained therefor.
Thereafter, if any Pending Claim becomes an Established Claim, the Committee and
the Company Representative shall deliver to the Escrow Agent a Joint Notice
directing the Escrow Agent to deliver to Parent (or its designee as specified in
the Joint Notice) the number of Escrow Shares in the Pending Claims Reserve in
respect thereof determined in accordance with Section 2 above and to deliver to
Transfer Agent the remaining Escrow Shares in the Pending Claims Reserve
allocated to such Pending Claim, all as specified in a Joint Notice, and it
shall be the responsibility of the Company Representative and the Transfer Agent
to issue and distribute such Escrow Shares to the Company Indemnitees. If any
Pending Claim is resolved against Parent, the Committee and the Representative
shall deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to
deliver to the Transfer Agent the number of Escrow Shares allocated to such
Pending Claim in the Pending Claims Reserve, and it shall be the responsibility
of the Company Representative and the Transfer Agent to issue and distribute
such shares to the Company Indemnitees.

 



- 4 -

 

 

(c) As used herein, the “Pending Claims Reserve” shall mean, at the time any
such determination is made, that number of Escrow Shares of Parent Common Stock
in the Escrow Account having a value (determined pursuant to Section 9.2(b) of
the Merger Agreement) equal to the sum of the aggregate dollar amounts claimed
to be due with respect to all Pending Claims (as shown in the Notices of such
Claims).

 

(d) As used herein, the “Escrow Termination Date” shall mean the date that is
sixty (60) days after the date on which Parent files with the SEC its audited
consolidated financial statements for the fiscal year ended December 31, 2016.

 

4. Cooperation and Good Faith; Voting.

 

(a) The Escrow Agent, the Committee and the Company Representative shall
cooperate in all respects with one another in good faith in the calculation of
any amounts determined to be payable to Parent and the Company Indemnitees in
accordance with this Agreement and in implementing the procedures necessary to
effect such payments.

 

(b) If the Escrow Agent receives from Parent or any other person any proxy
materials or other information relating to a vote to be taken with respect to
Parent common stock, the Escrow Agent shall promptly furnish copies of such
materials to the Company Representative and the Company Representative shall
vote all Escrow Shares, whether in person or by proxy, in such manner as the
Company Representative shall instruct the Escrow Agent in writing.

 

5. Escrow Agent Responsibilities.

 

(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.

 

(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto. Upon or before the execution of this Agreement, the Committee
and the Company Representative shall deliver to the Escrow Agent authorized
signers’ lists in the form of Exhibit D-1 and Exhibit D-2 to this Agreement.  

 



- 5 -

 

 

(c) The Escrow Agent’s sole responsibility upon receipt of any notice requiring
any payment to Parent pursuant to the terms of this Agreement or, if such notice
is disputed by the Committee or the Company Representative, the settlement with
respect to any such dispute, whether by virtue of joint resolution, arbitration
or determination of a court of competent jurisdiction, is to pay to Parent the
amount specified in such notice, and the Escrow Agent shall have no duty to
determine the validity, authenticity or enforceability of any specification or
certification made in such notice.

 

(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(f), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

 

(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Account to a successor escrow agent appointed jointly by the
Committee and the Company Representative.

 

(f) The Escrow Agent shall be indemnified and held harmless by Parent from and
against any expenses, including counsel fees and disbursements, or loss suffered
by the Escrow Agent in connection with any action, suit or other proceeding
involving any claim which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Escrow Agent hereunder, or the
Escrow Account held by it hereunder, other than expenses or losses arising from
the gross negligence or willful misconduct of the Escrow Agent. Upon request by
the Escrow Agent, Parent shall advance funds in an amount sufficient to pay such
expenses of the Escrow Agent; provided, however, that the Escrow Agent shall
repay any amount advanced by Parent (i) that exceeds the Escrow Agent’s actual
expenses or (ii) in the event that it is ultimately determined that the Escrow
Agent is not entitled to indemnification under this Agreement. Promptly after
the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing.

 

(g) The Escrow Agent shall be entitled to reasonable compensation from Parent
for all services rendered by it hereunder. The Escrow Agent shall also be
entitled to reimbursement from Parent for all reasonable expenses incurred by it
in the administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

(h) From time to time on and after the date hereof, the Committee and the
Company Representative shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

(i) Notwithstanding anything herein to the contrary, the Escrow Agent shall not
be relieved from liability hereunder for its own gross negligence or its own
willful misconduct.

 



- 6 -

 

 

6. This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

 

7. This Agreement shall inure to the benefit of and be binding upon the parties
(including the Committee) and their respective heirs, successors, assigns and
legal representatives, shall be governed by and construed in accordance with the
law of Delaware applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by Parent
(by a member of the Committee), the Company Representative and the Escrow Agent.

 

8. This Agreement, and all claims or causes of action (whether at law, in
contract or in tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance hereof, shall be governed
by and construed in accordance with the Laws of the State of New York, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of New York. Each of the
parties hereto irrevocably (i) consents to submit itself to the personal
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York in the event any dispute arises out of this Agreement or any of the
transactions contemplated hereby, and, in connection with any such matter, to
service of process by notice as otherwise provided herein, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated
hereby in any court other than the foregoing New York State court or, to the
fullest extent permitted by applicable Law, the foregoing Federal court. Any
party may make service on another party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 9 hereof.

 

9. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given and duly delivered: (i) when delivered (or delivery was properly tendered)
by hand; (ii) when delivered (or delivery was properly tendered) by the
addressee if sent by a nationally recognized overnight courier; or (iii) on the
date sent by e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient, if the original of such
notice was duly transmitted in accordance with (i) or (ii) of this Section 9 or
transmitted by certified mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 9:

 

A.If to the Committee, to:

Snap Interactive, Inc.
320 W. 37th Street, 13th Floor
New York, N.Y. 10018
Attention: Alex Harrington
Email: alex@snap-interactive.com Telephone: 212-967-5120 ext. 113

 



- 7 -

 

 

With a copy to (which will not constitute notice to the Committee):

Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219-7672
Attention: Gregory R. Samuel
Email: Greg.Samuel@haynesboone.com

Telephone: 214-651-5645

 

B.If to the Company Representative, to:

 

A.V.M Software, Inc.
122 East 42nd Street
New York, NY
Attention: Jason Katz
Email: jkatz@paltalk.com Telephone: 212-520-7000

 

With a copy to (which shall not constitute notice to the Company
Representative):

 

Pryor Cashman LLP

7 Times Square, 39th Floor

New York, New York 10036

Attention: Eric B. Woldenberg, Esq.

Email: ewoldenberg@pryorcashman.com

Telephone: 212-326-0865

 

C.If to the Escrow Agent, to:

 

Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, Colorado 80209



Attention: Carylyn Bell
Email: cbell@corporatestock.com

Telephone: 303-282-4800

 

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

 

10. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.

 

[Signatures are on following page]

 

- 8 -

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

 


PARENT:

 

SNAP INTERACTIVE, INC.

        By: /s/ Alexander Harrington   Name: Alexander Harrington   Title: Chief
Executive Officer        

ESCROW AGENT:

 


CORPORATE STOCK TRANSFER, INC.

        By:  /s/ Carylyn Bell   Name: Carylyn Bell   Title: President  



 


COMPANY REPRESENTATIVE:

 

  By: /s/ Jason Katz   Name: Jason Katz  

 

 

- 10 -



 

 

 

 

